 Case 1:20-cv-00049-SJB Document 36 Filed 07/27/21 Page 1 of 1 PageID #: 259




   182A 26th Street, Suite 2R, Brooklyn, N.Y., 11232
Adam Kalish Esq.                                            *Hon. Frank Seddio, of Counsel
Office: (718) 857 – 3664                                    Former Judge, Surrogate’s Court,
Email: Adam.Kalish@Kalishpc.com                             Kings County


                                                             July 21, 2021
Magistrate Judge Sanket J. Bulsara
225 Cadaman Plaza East
Brooklyn, New York 11201

               Re: Crosby Capital USA LLC V. Thomas Dhaiti
               Index Number 1:20-cv-00049


Dear Judge Bulsara:

       This is a joint letter submitted by both Plaintiff and Defendant’s Counsel. This
correspondence is submitted as a follow up to the July 15, 2021, Pre-Trial Conference.

         Pursuant to your directions and after conferring with the respective parties, both parties
do not believe that a settlement conference would resolve the matter and respectfully request a
Pre-Trial Calendar date. After speaking with my client, the Plaintiff will not be requesting a jury
trial for this matter.

       Thank you for attention to this matter
                                                             Very truly yours,



                                                             Adam Kalish
